Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under this section as the claimed invention is directed to calculations of frequencies then used to subsequently calculate an occupied bandwidth without significantly more. The independent claims essentially recite mathematical procedures. This judicial exception is not integrated into a practical application because the values of frequencies and bandwidths are only calculated and are not used.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the calculated variables are not used to adjust a physical structure (such as a transmitter) and/or perform a method step using the calculated values of the variables.  Therefore, there are no practical limits on the claimed concepts of calculating the variables. 

For example, using the Guidance Flowchart steps, Step 2A “is the claim directed toward an abstract idea”, the answer is yes, where the abstract idea is a formula or process for calculating occupied bandwidth.  Regarding Step 2B “does the claim require additional elements that amount to significantly more?”, the answer is no, as processors for executing steps of calculating variables are not significantly more than the calculating itself.  The recitation of a practical application of using the calculated variables may add significantly more as required by this section. 



Therefore, as the claims do not recite using the results of mathematical processes (which appear as conventional in spectral analysis and occupied bandwidth calculations), in a practical application or with specific hardware, these independent claims do not recite something significantly more than an abstract idea of calculating a signals’ occupied bandwidth. 

It is also noted that the dependent claims do not add a feature which may be considered as “significantly more” as these claims also recite further “calculations”, which still render these claims as abstract ideas without any practical limits.


Response to Arguments and Interviews
As was discussed in the telephone interview of November 12, 2021, the Examiner set forth that there is no actual transmission or reception of the “identified waveforms”.  
Absent any use of the recited calculations by specific structures (such as a transmitter), the claims as currently written do not contain something which may be interpreted as “significantly more” than the abstract idea itself.  

As was also discussed in the telephone interview of November 12, 2021, the Examiner proposed language (into claim 8 of eth instant application) to incorporate the equation in claim 1 of Patent 8,861,327 (which was incorporated by reference) and other amendments and features relating to adjusting the parameters of the equation (of claim 1 of Patent 8,861,327) and transmitting spirally modulated waveforms in order to overcome the section 101 rejection.  However, after discussing and considering several other proposed amendments by Applicant’s representative, as a clear agreement with regard to claim amendments could not be reached (also discussed claims 1 and 11 do not recite a transmitter/receiver per se), the section 101 rejection is maintained.    

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646